IN THE COURT OF APPEALS OF IOWA

                                  No. 19-1782
                           Filed September 23, 2020


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

DEANGELO D. ALLEN,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Paul D. Scott, Judge.



      Deangelo Allen challenges the sentences imposed after pleading guilty to

various charges. AFFIRMED.



      Raya D. Dimitrova of Carr Law Firm, P.L.C., Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Thomas J. Ogden, Assistant

Attorney General, for appellee.



      Considered by Doyle, P.J., and Mullins and Greer, JJ.
                                           2


DOYLE, Presiding Judge.

       Between September 2018 and July 2019, the State charged Deangelo Allen

with a twelve crimes in four separate criminal cases.        Allen reached a plea

agreement with the State in each case, eventually pleading guilty to a total of five

charges, including two felony charges of possession of a controlled substance.

The parties agreed that the sentences for each charge would run consecutively for

a total term of incarceration of fifteen years.

       At the October 2019 sentencing hearing, the State asked the court to

impose the sentences while Allen asked the court to suspend them. The court

denied Allen probation, stating its reasons on the record:

       The main reasons are because of the fact that you continue to
       commit offenses while you were out on bond and because you have
       a firearm involved, and you just can’t have that. And while there is
       certainly some mental health issue—there are mental health issues
       that are involved here, there’s no doubt about that, I just don’t see
       any real—well, I know I have all kinds of options, I just don’t see any
       real option other than incarceration.

       On appeal, Allen argues that “the greater weight of the evidence supported

a suspended sentence rather than prison sentence.” Because the sentences are

within the statutory limits, we review for an abuse of discretion. See State v.

Headley, 926 N.W.2d 545, 549 (Iowa 2019). The district court abuses its discretion

by imposing a sentence on grounds or for reasons that are clearly untenable or

unreasonable. See id. We find an abuse of discretion if the sentencing court erred

in applying the law or if the evidence does not support the sentence imposed. See

State v. Gordon, 921 N.W.2d 19, 24-25 (Iowa 2018).

       We are unable to find an abuse of discretion.          Allen’s argument for

suspending the sentences is based on the recommendation in the presentence
                                       3


investigation reports and two letters submitted on his behalf.   Although the

recommendation and letters could support a decision to suspend Allen’s

sentences, nothing in the record indicates the court abused its discretion in

imposing the sentences of incarceration. We therefore affirm.

      AFFIRMED.